Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted on 9/8/2021 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments to the claims.  Examiner cites new prior art herein below that discloses the newly added amendments.  
Previously cited DeWalt et al., US 2016/0171633 A1 (hereinafter referred as “DeWalt”) discloses a method for managing employees, comprising: obtaining a first measurement of a biometric indicator of an employee (see DeWalt para. 0023, where “[t]he one or more sensors can include body monitoring sensors to measure physiological parameters, for example a heart rate monitor” and that the sensor can detect biometric condition of the worker); storing the first measurement of the biometric indicator of the employee in a historical record (see DeWalt paras. 0021 and 0036, where “[e]ach worker in a work team can generate a sensor data stream in real time” and “[t]he sensor data stream can be generated from one or more sensors worn by the worker” and “[t]he data stream can be collected and stored for one or more workers and/or one or more work teams”); assigning the employee to a first job duty (see DeWalt para. 0020, where “[t]he outputs from the monitoring and optimization can be used by managers to assign tasks, build teams, organize process flows, monitor completion, review work completed, review safety incidents, and make projections for future projects”); obtaining a second measurement of the biometric indicator of the employee while the employee is assigned to the first job duty; (see DeWalt paras. 0021 and 0055, where “[e]ach worker in a work team can generate a sensor data stream in real time” and “[t]he sensor data can be analyzed to determine that a first worker with a first set of skills or ability level is more efficient at completing a first set of tasks while a second worker with a second set of skills or ability level is more efficient at completing a second set of tasks”); and reassigning the employee from the first job duty to the second job duty based on the identified second correlation between the second performance trend for the second job and the second measurement of the biometric indicator (see DeWalt para. 0055, where “[b]ased on the sensor data workers can be assigned to tasks that they can complete most efficiently and can be unassigned from tasks that they complete less efficiently compared to other workers” and “[a]s a result, the stronger worker can be assigned to the tasks that require hauling heavy materials while the weaker worker is assigned to a different task or set of tasks”).  
Previously cited Horseman, US 2014/0163335 A1 (hereinafter referred as “Horeseman”) discloses determining a baseline value of the biometric indicator based on the historical record (see Horseman para. 0248, where the calibration model maybe executed to provide for collecting a baseline set of data, which includes heart rate and that the data may be used to provide a baseline for comparing the health data collected during subsequent testing); and determining that the second measurement of the biometric indicator exceeds the baseline value of the biometric indicator by a predetermined threshold (see Horseman para. 0299, where “[a]n alert may be generated where it is determined that the employee is experiencing a serious medical condition based on a health characteristic/condition falling outside of a normal range (e.g., falling below a minimum threshold value and/or exceeding a maximum threshold value)” and the baseline is used in the alert determination).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to replace DeWalt’s use of a threshold with Horseman’s determination of a baseline value for a user to determine if the indicator exceed a threshold.  The motivation for combining being that a personalized baseline would predictably allow for the physiological differences in employees to be taken into account and could provide better notification based on their personalized health profile.  This would also predictably allow for an employee to be removed and reassigned to a task that would better suit their physical skills.
Newly cited Sarvana et al., US 2018/0032944 A1 (hereinafter referred as “Sarvana”) discloses storing a first correlation between a first performance trend for the first job duty and the baseline value of the biometric indicator in a database of historical work correlations; and identifying a second correlation between a second performance trend for a second job duty and the second measurement of the biometric indicator in the database of historical work correlations, wherein the first job duty is different than the second job duty (see Sarvana Figs. 1-5, and paras. 0077-0080, 0087, and 0095-0097, where databases of correlations between biometric data, including “heart rate” and “expected” values, and job performance are created and maintained); and reassigning the employee from the first job duty to the second job duty based on the identified second correlation between the second performance trend for the second job and the second measurement of the biometric indicator (see Sarvana Figs. 1-5, and paras. 0077-0080, 0087, and 0095-0097, where the databases of correlations and new biometric data are analyzed to assign and/or reassign tasks among a plurality of employees).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the databases of Sarvana to collect and analyze the biometric data of DeWalt, as modified by Horseman, because it is predictable that doing so would improve the efficiency and speed of task allocation by having historical data readily available to be compared with fresh data.  Furthermore, Sarvana discloses that reassigning employees who are experiencing stress levels (based on biometric data) beyond their baseline would reduce the risk of injury to the employee and liability to the employer (see Sarvana paras. 0093 and 0097).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWalt et al., US 2016/0171633 A1 (hereinafter referred as “DeWalt”) in view of Horseman, US 2014/0163335 A1 (hereinafter referred as “Horeseman”) and Sarvana et al., US 2018/0032944 A1 (hereinafter referred as “Sarvana”).

Regarding claim 1, DeWalt discloses a method for managing employees, comprising: obtaining a first measurement of a biometric indicator of an employee (see DeWalt para. 0023, where “[t]he one or more sensors can include body monitoring sensors to measure physiological parameters, for example a heart rate monitor” and that the sensor can detect biometric condition of the worker); storing the first measurement of the biometric indicator of the employee in a historical record (see DeWalt paras. 0021 and 0036, where “[e]ach worker in a work team can generate a sensor data stream in real time” and “[t]he sensor data stream can be generated from one or more sensors worn by the worker” and “[t]he data stream can be collected and stored for one or more workers and/or one or more work teams”); assigning the employee to a first job duty (see DeWalt para. 0020, where “[t]he outputs from the monitoring and optimization can be used by managers to assign tasks, build teams, organize process flows, monitor completion, review work completed, review safety incidents, and make projections for future projects”); obtaining a second measurement of the biometric indicator of the employee while the employee is assigned to the first job duty; identifying a second correlation between a second performance trend for a second job duty and the second measurement of the biometric indicator, wherein the first job duty is different than the second job duty (see DeWalt paras. 0021 and 0055, where “[e]ach worker in a work team can generate a sensor data stream in real time” and “[t]he sensor data can be analyzed to determine that a first worker with a first set of skills or ability level is more efficient at completing a first set of tasks while a second worker with a second set of skills or ability level is more efficient at completing a second set of tasks”); and reassigning the employee from the first job duty to the second job duty based on the identified second correlation between the second performance trend for the second job and the second measurement of the biometric indicator (see DeWalt para. 0055, where “[b]ased on the sensor data workers can be assigned to tasks that they can complete most efficiently and can be unassigned from tasks that they complete less efficiently compared to other workers” and “[a]s a result, the stronger worker can be assigned to the tasks that require hauling heavy materials while the weaker worker is assigned to a different task or set of tasks”).  
DeWalt does not explicitly disclose determining a baseline value of the biometric indicator based on the historical record; storing a first correlation between a first performance trend for the first job duty and the baseline value of the biometric indicator in a database of historical work correlations; determining that the second measurement of the biometric indicator exceeds the baseline value of the biometric indicator by a predetermined threshold; and the second measurement of the biometric indicator in the database of historical work correlations. 
However, Horseman discloses determining a baseline value of the biometric indicator based on the historical record (see Horseman para. 0248, where the calibration model maybe executed to provide for collecting a baseline set of data, which includes heart rate and that the data may be used to provide a baseline for comparing the health data collected during subsequent testing); and determining that the second measurement of the biometric indicator exceeds the baseline value of the biometric indicator by a predetermined threshold (see Horseman para. 0299, where “[a]n alert may be generated where it is determined that the employee is experiencing a serious medical condition based on a health characteristic/condition falling outside of a normal range (e.g., falling below a minimum threshold value and/or exceeding a maximum threshold value)” and the baseline is used in the alert determination).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to replace DeWalt’s use of a threshold with Horseman’s determination 
Furthermore, Sarvana discloses storing a first correlation between a first performance trend for the first job duty and the baseline value of the biometric indicator in a database of historical work correlations; and identifying a second correlation between a second performance trend for a second job duty and the second measurement of the biometric indicator in the database of historical work correlations, wherein the first job duty is different than the second job duty (see Sarvana Figs. 1-5, and paras. 0077-0080, 0087, and 0095-0097, where databases of correlations between biometric data, including “heart rate” and “expected” values, and job performance are created and maintained); and reassigning the employee from the first job duty to the second job duty based on the identified second correlation between the second performance trend for the second job and the second measurement of the biometric indicator (see Sarvana Figs. 1-5, and paras. 0077-0080, 0087, and 0095-0097, where the databases of correlations and new biometric data are analyzed to assign and/or reassign tasks among a plurality of employees).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the databases of Sarvana to collect and analyze the biometric data of DeWalt, as modified by Horseman, because it is predictable that doing so would improve the efficiency and speed of task allocation by having historical data readily available to (see Sarvana paras. 0093 and 0097).

Regarding claim 2, DeWalt discloses wherein the biometric indicator is a heart rate (see DeWalt para. 0023, where “[t]he one or more sensors can include body monitoring sensors to measure physiological parameters, for example a heart rate monitor” and that the sensor can detect biometric condition of the worker).
Horseman also discloses wherein the biometric indicator is a heart rate (see Horseman para. 0012, where the computer server can determine one or more of a resting heart rate, maximum heart rate, threshold heart rate…injury…for the employee using the biometric sensor data and the biomechanical sensor data collected).

Regarding claim 3, DeWalt discloses wherein the heart rate includes a resting heart rate and a working heart rate (see DeWalt paras. 0021, 0023, 0030, and 0036, where “[t]he one or more sensors can include body monitoring sensors to measure physiological parameters, for example a heart rate monitor” and “[e]ach worker in a work team can generate a sensor data stream in real time” and this includes both the “resting heart rate” and the real-time stream of the heart rate while working).  
Horseman also discloses wherein the heart rate includes a resting heart rate and a working heart rate (see Horseman para. 0012, where the computer server can determine one or more of a resting heart rate, maximum heart rate [read as a working heart rate], threshold heart rate . . . injury . . . for the employee using the biometric sensor data and the biomechanical sensor data collected).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify DeWalt’s system with Horseman’s use of the resting and maximum heartrate.  The motivation for combining being this information can predictably be used to correlate activity with the type of heartrate status detected.

Regarding claim 4, DeWalt discloses wherein the heart rate includes averaged measurements recorded periodically throughout the employee's daily work routine and classified according to the employee's daily activities (see DeWalt paras. 0021, 0023, 0027, 0030, and 0036, where “averages resting heart rate” is recorded along with other activity information, and “Data from the sensors that are not movement sensors can be combined with the movement sensor data to assign an action to the movement sensor data or be used on its own. For example, movement data can correspond to picking up an object and data from a heart rate sensor can indicate that the heart rate of the worker increased above a threshold value while performing the movement….In an example, movement data can correspond to picking up an object and data from a location sensor can indicate that the worker was near a pile of steel bars on the worksite. The detected proximity to steel bars can indicate that the object picked up by the worker was a steel bar”).
Even so, it would also have obvious to one having ordinary skill in the art to take an averaged measurement to determine the average measurement of the heart.  Dewalt implies an average measure (ie over the course of the movement/action) but it was not explicitly 

Regarding claim 15, DeWalt does not disclose further comprising detecting an illness or disease, wherein the illness or disease is detected based at least in part on the heart rate.
However, Horseman discloses further comprising detecting an illness or disease, wherein the illness or disease is detected based at least in part on the heart rate (see Horseman para. 0013, where “In some embodiments, the computer readable instructions are executable by the processor to further cause the computer server to perform the steps of determining one or more of a risk for obesity, injury, diabetes, infection, inflammation, circulation problems, cardio vascular disease, cardio vascular accidents, illness, asthma, allergies, bronchitis, back injury, neck injury, musculoskeletal syndrome, carpal tunnel syndrome, epicondylitis, rotator cuff injury, and eye disease for the employee using the biometric sensor data and the biomechanical sensor data collected”).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify DeWalt’s system with Horseman’s use of illness detection.  The motivation for combining being that this information can predictably be used to advise on the condition of the worker and make suggestions to monitor their health or send them home to reduce illness in the workplace

claim 22, DeWalt discloses further comprising: obtaining an indicator of production for the employee while the employee is assigned to the first job duty (see DeWalt para. 0031, where “A data stream generated by a worker can comprise a one or more time stamps, locations, and/or movements sensed by one or more motion sensors…The sensor data can be labeled as “productive activity” or “unproductive activity”. In some cases, the sensor data can be labeled with a more specific task label such as “direct” or “indirect” or “contributory” or “non-contributory”); determining a correlation between the first measurement of the biometric indicator and the indicator of production (see DeWalt para. 0026, where “In some instances, the sensor data may be correlated with information stored in memory, that may be indicative of an action or task being performed by a worker. For instance, a library or database may be provided storing information about how sensor data may be interpreted. The correlation may depend on one or more physical characteristic of the user or demographics of the worker”); and determining a performance trend associated with the second measurement of the biometric indicator based on the correlation between the first measurement of the biometric indicator and the indicator of production (see DeWalt paras. 0004 and 0018, where “Historic sensor data can be used for future or current project management and planning” and “The motion monitoring can be analyzed to optimize efficiency of current and/or future tasks in the environment”).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWalt in view of Horseman and Sarvana as applied to claim 1 above, and in further view of Eggers et al., US 2016/0174857 A1 (hereinafter referred as “Eggers”).

Regarding claim 21, DeWalt does not explicitly disclose further comprising: notifying the employee via an application that the second measurement of the biometric indicator is a deviation from the baseline value of the biometric indicator; and requesting the employee to provide a reason for the deviation via the application.
However, Horseman discloses further comprising: notifying the employee via an application that the second measurement of the biometric indicator is a deviation from the baseline value of the biometric indicator (see Horseman paras. 0276 and 0299, where “An alert may be generated where it is determined that the employee is experiencing a serious medical condition based on a health characteristic/condition falling outside of a normal range (e.g., falling below a minimum threshold value and/or exceeding a maximum threshold value)” and the system may provide the employee with an alert/warning regarding a risk via a health dashboard and/or health report).
Furthermore, Eggers discloses requesting the employee to provide a reason for the deviation via the application (see Eggers para. 0030, where an audible alert via a device occurs when there is a detection of a cardiac arrest, the subject would be able to cancel the alarm to prevent the broadcast of a false alarm (for example, cancelling the alarm would indicate the reason is a false alarm)).
it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of DeWalt and Horseman’s system with Eggers use of an employee response to an alarm.  The motivation for combining being  this would predictably prevent the apparatus and system of the present disclosure  to broadcast the (see Eggers para. 0030). 

Conclusion
Pertinent prior art: Broderick et al., US 2014/0172442 A1 and Ellis et al., US 2015/0105883 A1 both disclose the storing of correlations of task performance and biometric data in databases.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663